Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 17, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 teaches a frame supporting the idler wheels; the drive wheel being unsupported by the frame of the track system and being supportable entirely by the axle of the vehicle; wherein a spacing of the track system and the laterally-adjacent one of the track systems in a widthwise direction of the vehicle is adjustable. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 17 teaches a frame supporting the idler wheels; the drive wheel being supportable by a transmission mountable between the drive wheel and the axle of the vehicle; wherein: a spacing of the track system and the laterally-adjacent one of the track systems in a widthwise direction of the vehicle is adjustable; and the transmission remains fixed in the widthwise direction of the vehicle while the spacing of the track system and the laterally-adjacent one of the track systems in the widthwise direction of the vehicle is adjusted. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 23 teaches a movable joint allowing the frame of the track system to move relative to the frame of the vehicle when travelling on an uneven terrain, the movable joint being located inboard of the drive wheel; wherein a spacing of the track system and the laterally-adjacent one of the track systems in a widthwise direction of the vehicle is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach adjustable track systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611